 

Exhibit 10.13

July 10, 2019

 

Karen Lam

Dear Karen,

This letter agreement (the “Agreement”) sets forth the terms and conditions of
your continued employment with RAPT Therapeutics, Inc. (“RAPT” or the
“Company”).  This Agreement supersedes and replaces all prior written employment
agreements, offer letters, or oral promises regarding the subject matter herein,
including, but not limited to, your initial August 24, 2017 offer letter
agreement with the Company and your April 19, 2019 change in control agreement.

1.Position; Location. You will continue to serve as the Company’s Vice
President, Finance and Corporate Controller and will be responsible for such
duties as are assigned to you by the Company’s Board of Directors (the “Board”)
or Chief Executive Officer.  This position is full-time.  As an exempt salaried
employee, you are expected to work the Company’s normal business hours as well
as additional hours as required by the nature of your work assignments, and will
not be eligible for overtime compensation. You will continue to work out of
RAPT’s offices located at 561 Eccles Avenue, South San Francisco, CA 94080.  Of
course, the Company may change your position, duties, and work location from
time to time in its discretion.

2.CIIAA; Company Policies. You are required to continue to abide by the terms of
the confidential information and inventions assignment agreement (the “CIIAA”)
that you previously executed.  In addition, you must continue to comply with
Company’s personnel policies and procedures as they may be interpreted, adopted
or revised from time to time in the Company’s sole discretion.

3.Base Salary. You will continue to receive an annualized base salary of
$265,000, subject to deductions for taxes and other withholdings as required by
law, and payable in accordance with RAPT’s payroll cycle.

4.Annual Bonus. You will continue to be eligible for an annual (calendar year)
discretionary bonus, with a target amount equal to 30% of your annual base
salary, contingent upon achievement, in the Company’s sole discretion, of
individual and corporate performance objectives established by the Company, as
well as any other criteria the Company deems relevant (the “Annual Bonus”).  To
receive payment of any Annual Bonus, you must be employed by the Company through
the date of payment of the Annual Bonus.  Any Annual Bonus will not be earned
until paid and will be paid on or before March 15 of the year following the year
to which the Annual Bonus relates. If your employment terminates for any reason
prior to the payment date of the Annual Bonus, you will not have earned, and
will not be paid, any pro-rated Annual Bonus.

5.Equity. Your existing equity awards will continue to be governed by the terms
of the applicable plan documents, grant notices and equity agreements.  In
addition, you shall continue to be eligible for further equity awards from time
to time as determined by the Board in its sole discretion.  

 

--------------------------------------------------------------------------------

 

6.Benefits. During your employment, you shall continue to be eligible to
participate in the employee benefit plans maintained by RAPT as are in effect
from time to time and generally available to similarly situated RAPT employees,
subject in each case to the generally applicable terms and conditions of the
plan in question and Company policies.  In addition, you will continue to be
eligible for paid time off consistent with applicable law and the RAPT policy
generally applicable to similarly situated RAPT employees.  Any benefits offered
by RAPT are subject to change without notice at the sole discretion of RAPT.

7.Termination of Employment; Severance.

(a)At-Will Status.  The Company and you understand and agree that your
employment relationship is at-will.  Accordingly, there are no promises or
representations concerning the duration of your employment relationship, which
may be terminated by either you or Company at any time, with or without Cause
(as defined herein) or Good Reason (as defined herein), and with or without
advance notice. Your at-will status cannot be altered except in an express
written agreement signed by you and the Company with specific written approval
of the Board.

(b)Resignation by You. You may resign from the Company with or without Good
Reason.  You agree to provide at least three (3) weeks advance written notice of
a resignation without Good Reason, to allow for an orderly transition.  The
Company may accelerate the date your resignation is to become effective, in its
sole discretion.  

(c)Final Pay upon Termination for Any Reason.  Except as otherwise provided by
this Agreement and/or required by law, upon termination of your employment for
any reason, the Company’s obligation to make payments hereunder shall cease,
except that the Company shall pay all amounts due and payable for your services
through your last day of employment (the “Separation Date”), including all
accrued unpaid base salary earned through the Separation Date, any benefits
accrued prior to the Separation Date, all accrued but unused vacation as of the
Separation Date, and any reimbursable business expenses incurred but
unreimbursed as of the Separation Date.  

(d)Severance Benefits Unrelated to a Change in Control.  If your employment is
terminated by the Company without Cause (and not due to your death or
disability), or due to your resignation for Good Reason, in either case not
within the twelve (12) month period following the effective date of a Change in
Control (as defined herein), then subject to the preconditions set forth below
in Section 7(f), you shall be eligible to receive the following severance
benefits:

(i)Payment of severance equal to six (6) months of your base salary in effect
immediately prior to the Separation Date (or, the level in effect prior to any
reduction of base salary that constitutes Good Reason), less applicable payroll
tax withholdings and deductions, to be paid in the form of salary continuation
beginning on the first regularly scheduled payroll date of the Company following
the 60th day following your Separation from Service (as defined herein).

 

--------------------------------------------------------------------------------

 

(ii)In addition, provided you timely elect to continue your group health
insurance coverage after the Separation Date pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended or any state law of
similar effect (collectively, “COBRA”), the Company will reimburse the monthly
COBRA premiums (the “COBRA Payments”) you pay to continue your health insurance
coverage (including dependent coverage) under COBRA until the earlier of (A) a
period of six (6) months after the Separation Date, (B) the date you become
eligible for group health insurance coverage through a new employer or (C) the
date you cease to be eligible for COBRA coverage (the “COBRA Payment
Period”).  You must submit to the Company appropriate documentation of the
foregoing health insurance payments, within sixty (60) days of making such
payments, in order to be reimbursed.  Notwithstanding the foregoing, if the
Company determines, in its sole discretion, that it cannot pay the COBRA
Payments without a substantial risk of violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), at the end
of each remaining month of the COBRA Payment Period, the Company shall pay you
directly a taxable monthly amount which, after taxes, equals the COBRA Payment
amount the Company would have otherwise paid to you.  You agree to promptly
notify the Company in writing if you become eligible for group health insurance
coverage through a new employer before the end of the COBRA Payment Period.  

(e)Change in Control Termination.  If your employment is terminated by the
Company without Cause (but not due to your death or Disability), or you resign
for Good Reason, and in either case such termination or resignation occurs
within twelve (12) months after the effective date of a Change in Control (as
defined below), then subject to the preconditions set forth below in Section
7(f), you shall be eligible to receive the following severance benefits:

(i)Payment of severance equal to nine (9) months of your base salary in effect
immediately prior to the Separation Date (or, the level in effect prior to any
reduction of base salary that constitutes Good Reason), less applicable payroll
tax withholdings and deductions, to be paid in the form of salary continuation
beginning on the first regularly scheduled payroll date of the Company following
the 60th day following your Separation from Service;

(ii)Accelerated vesting of your equity awards so that you become one hundred
percent (100%) vested in all such equity awards (unless otherwise specified in
the applicable equity award agreement governing the applicable award);

(iii)A lump sum cash payment equal to your target Annual Bonus less deductions
and withholdings, to be paid on the first regularly scheduled payroll date of
the Company following the 60th day following your Separation from Service); and

(iv)Provided you timely elect to continue your group health insurance coverage
after the Separation Date pursuant to COBRA, the Company will reimburse the
COBRA Payments you pay to continue your health insurance coverage (including
dependent coverage) under COBRA until the earlier of (A) a period of nine (9)
months after the Separation Date, (B) the date you become eligible for group
health insurance coverage through a new employer or (C) the date you cease to be
eligible for COBRA coverage (the “CIC COBRA Payment Period”). You must submit to
the Company appropriate documentation of the foregoing health insurance
payments, within sixty (60) days of making such payments, in order to be
reimbursed.  Notwithstanding the foregoing, if the Company determines, in its
sole discretion, that it cannot pay

 

--------------------------------------------------------------------------------

 

the COBRA Payments without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
at the end of each remaining month of the CIC COBRA Payment Period, the Company
shall pay you directly a taxable monthly amount which, after taxes, equals the
COBRA Payment amount the Company would have otherwise paid to you.  You agree to
promptly notify the Company in writing if you become eligible for group health
insurance coverage through a new employer before the end of the CIC COBRA
Payment Period.  

(f)Preconditions.  As a precondition to receiving any severance benefits under
this Agreement, you must (i) remain in compliance with all continuing
obligations you owe to the Company, including those under this Agreement and
your CIIAA, and (ii) within twenty-one (21) days after the Separation Date (or
forty-five (45) days after the Separation Date, in the event of a group
reduction-in-force), you must timely sign and return to the Company a release of
claims in a form acceptable to the Company and allow the release to become
fully-effective and non-revocable by its terms.  

(g)Prior CIC Benefits.  You and the Company hereby acknowledge and agree that:
(i) this Agreement supersedes in its entirety any agreement, plan, or portion
thereof pursuant to which you are or were entitled to any benefits in the event
of a Change in Control, such that the parties’ rights and obligations under any
such prior agreement, plan, or portion thereof are null and void; and (ii) the
severance benefits described in Section 7(e) are the sole benefits to which you
shall be entitled in the event of a separation following a Change in Control.

8.Definitions.

(a)Cause.  For purposes of this Agreement, “Cause,” as determined by the Board
acting in good faith and based on information then known to it, means:  (i) your
conviction (including a guilty plea or a no contest plea) of a felony, or of any
other crime involving fraud, dishonesty or moral turpitude; (ii) your attempted
commission of or participation in a fraud or act of material dishonesty against
the Company; (iii) your material breach of any written agreement between you and
the Company (including but not limited to your CIIAA) or material breach or
material neglect of any statutory or fiduciary duty you owe to the Company as
reasonably determined by the Company’s Chief Executive Officer and the Board, in
each case, after having provided you with not less than 30 days written notice
of same and with the opportunity to cure of the same duration to the extent
curable; or (iv) your conduct that constitutes gross insubordination,
incompetence or habitual neglect of your duties as reasonably determined by the
Company’s Chief Executive Officer and the Board, in each case, after having
provided you with not less than 30 days written notice of same and with the
opportunity to cure of the same duration to the extent curable.

(b)Good Reason.  For purposes of this Agreement, “Good Reason” for your
resignation of your employment will exist following the occurrence of any of the
following without your written consent: (i) a material reduction in your duties
(including responsibilities and/or authorities), provided, however, that a
change in job position (including a change in title) shall not be deemed a
“material reduction” in and of itself unless your new duties are substantially
reduced from the prior duties; (ii) relocation of your principal place of
employment to a place that increases your one-way commute by more than seventy
five (75) miles as compared to your then current

 

--------------------------------------------------------------------------------

 

principal place of employment immediately prior to such relocation; or (iii) a
reduction of at least 10% of your base salary or base compensation (unless
pursuant to a salary or base compensation reduction program applicable generally
to the Company’s key employees), which percentage the parties agree is a
“material” reduction; provided, however, that in order to resign for Good
Reason, you must (1) provide written notice to the Company within 30 days after
the first occurrence of the event giving rise to Good Reason setting forth the
basis for your resignation, (2) allow the Company at least 30 days from receipt
of such written notice to cure such event, and (3) if such event is not
reasonably cured within such period, your resignation from all positions you
then hold with the Company is effective not later than 90 days after the
expiration of the cure period.

(c)Change in Control.  For purposes of this Agreement, “Change in Control”
means: (i) the acquisition of the Company by another entity by means of any
transaction or series of related transactions to which the Company is party
(including, without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding any sale of stock for capital raising purposes)
other than a transaction or series of transactions in which the holders of the
voting securities of the Company outstanding immediately prior to such
transaction continue to retain (either by such voting securities remaining
outstanding or by such voting securities being converted into voting securities
of the surviving entity), as a result of shares in the Company held by such
holders prior to such transaction, at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such transaction or series of
transactions; or (ii) a sale, lease or other conveyance of all or substantially
all of the assets of the Company, in each case, only to the extent such event
also constitutes a “change in ownership” of the Company or a “change in the
ownership of a substantial portion of the Company’s assets” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), if
required for compliance with Section 409A of the Code.

9.Code Section 409A Compliance.  

(a)Notwithstanding anything set forth in this Agreement to the contrary, any
payments and benefits provided pursuant to this Agreement which constitute
“deferred compensation” within the meaning of the Treasury Regulations issued
pursuant to Section 409A of the Code shall not commence until you have incurred
a “separation from service” (as such term is defined in the Treasury Regulation
Section 1.409A-1(h) (“Separation From Service”), unless the Company reasonably
determines that such amounts may be provided to you without causing you to incur
the additional 20% tax under Section 409A.

(b)For the avoidance of doubt, it is intended that the payments and benefits set
forth in this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9) and this Agreement will be
construed to the greatest extent possible as consistent with those
provisions.  To the extent not so exempt, this Agreement (and any definitions
hereunder) will be construed in a manner that complies with Section 409A and
incorporates by reference all required definitions and payment terms.  For
purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A 2(b)(2)(iii)), your right to receive any
installment payments under this Agreement (whether severance payments,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments

 

--------------------------------------------------------------------------------

 

and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment.  Notwithstanding any provision to
the contrary in this Agreement, if the Company (or, if applicable, the successor
entity thereto) determines that any payments upon your Separation From Service
set forth herein and/or under any other agreement with the Company constitute
“deferred compensation” under Section 409A and you are, on your Separation From
Service, a “specified employee” of the Company or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely,
to the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the payments upon your Separation
From Service shall be delayed until the earlier to occur of: (a) the date that
is six months and one day after your Separation From Service or (b) the date of
your death (such applicable date, the “Specified Employee Initial Payment
Date”).  On the Specified Employee Initial Payment Date, the Company (or the
successor entity thereto, as applicable) shall (A) pay to you a lump sum amount
equal to the sum of the payments upon your Separation From Service that you
would otherwise have received through the Specified Employee Initial Payment
Date if the commencement of the payment of the severance benefits had not been
so delayed pursuant to this section and (B) commence paying the balance of the
severance benefits in accordance with the applicable payment schedules set forth
in this Agreement.  

10.280G.  

(a)If any payment or benefit that you will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment will be equal to the Reduced Amount.  The
“Reduced Amount” will be either (x) the largest portion of the 280G Payment that
would result in no portion of the 280G Payment (after reduction) being subject
to the Excise Tax, or (y) the largest portion, up to and including the total, of
the 280G Payment, whichever amount (i.e., the amount determined by clause (x) or
by clause (y)), after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the 280G Payment may be subject to the Excise Tax.  If a reduction in a 280G
Payment is required pursuant to the preceding sentence and the Reduced Amount is
determined pursuant to clause (x) of the preceding sentence, the reduction will
occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for you.  If more than one method of reduction will result in
the same economic benefit, the items so reduced will be reduced pro rata (the
“Pro Rata Reduction Method”).

(b)Notwithstanding the foregoing, if the Reduction Method or the Pro Rata
Reduction Method would result in any portion of the 280G Payment being subject
to taxes pursuant to Section 409A of the Code that would not otherwise be
subject to taxes pursuant to Section 409A of the Code, then the Reduction Method
and/or the Pro Rata Reduction Method, as the case may be, will be modified so as
to avoid the imposition of taxes pursuant to Section 409A of the Code as
follows: (A) as a first priority, the modification will preserve to the greatest
extent possible, the greatest economic benefit for you as determined on an
after-tax basis; (B) as a second priority, 280G Payments that are contingent on
future events (e.g., being terminated without Cause), will be reduced (or
eliminated) before 280G Payments that are not contingent on future events; and
(C)

 

--------------------------------------------------------------------------------

 

as a third priority, 280G Payments that are “deferred compensation” within the
meaning of Section 409A of the Code will be reduced (or eliminated) before 280G
Payments that are not “deferred compensation” within the meaning of Section 409A
of the Code.

(c)If Section 280G of the Code is not applicable by law to you, the Company will
determine whether any similar law in your jurisdiction applies and should be
taken into account.

(d)The independent professional firm engaged by the Company for general tax
audit purposes as of the day prior to the effective date of the Change in
Control will make all determinations required to be made under this Section.  If
the firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company will
appoint a nationally recognized independent professional firm to make the
determinations required hereunder.  The Company will bear all expenses with
respect to the determinations by such firm required to be made hereunder.  The
Company will use commercially reasonable efforts to cause the firm engaged to
make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to the Company and you within thirty (30)
calendar days after the date on which your right to a 280G Payment becomes
reasonably likely to occur (if requested at that time by the Company or you) or
such other time as requested by the Company or you.

(e)If you receive a 280G Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section and the Internal
Revenue Service determines thereafter that some portion of the 280G Payment is
subject to the Excise Tax, you will promptly return to the Company a sufficient
amount of the 280G Payment (after reduction pursuant to clause (x) of the first
paragraph of this Section) so that no portion of the remaining 280G Payment is
subject to the Excise Tax.  For the avoidance of doubt, if the Reduced Amount
was determined pursuant to clause (y) of the first paragraph of this Section,
you will have no obligation to return any portion of the 280G Payment pursuant
to the preceding sentence.

11.Conflicts.  You agree that while employed by the Company you will not engage
in any other employment, consulting or other business that would interfere with
your duties to the Company or create a conflict of interest.  You specifically
warrant that you are not subject to an employment agreement or restrictive
covenant preventing full performance of your duties to the Company.  You agree
not to bring to the Company or use in the performance of your responsibilities
at the Company any materials or documents of a former employer that are not
generally available to the public, unless you have obtained express written
authorization from the former employer for their possession and use.  You also
agree to honor all obligations to former employers during your employment with
the Company.

12.Outside Activities.  You agree to devote such of your business time, energy,
and skill to the affairs of the Company and its subsidiaries as shall be
necessary to perform the duties of such positions; provided, however, that you
may engage in civic and not-for-profit activities (e.g. charitable and industry
association activities) so long as such activities do not materially interfere
with your obligations to the Company or create a conflict of interest. You
further agree that if, during the term of your relationship with the Company,
you wish to perform any consulting or outside activities for any business or
for-profit entities, including serving on any advisory boards

 

--------------------------------------------------------------------------------

 

or boards of director of for-profit entities, any such additional activities
shall require the Company’s prior written consent.  

13.Dispute Resolution.  To ensure the rapid and economical resolution of
disputes that may arise in connection with your employment with the Company, you
and the Company agree that any and all disputes, claims, or causes of action, in
law or equity, including but not limited to statutory claims, arising from or
relating to the enforcement, breach, performance, or interpretation of this
Agreement, your employment with the Company, or the termination of your
employment, shall be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§ 1-16, to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted by JAMS or its successor, under JAMS’ then
applicable rules and procedures for employment disputes before a single
arbitrator (available upon request and also currently available at
http://www.jamsadr.com/rules-employment-arbitration/). You acknowledge that by
agreeing to this arbitration procedure, both you and the Company waive the right
to resolve any such dispute through a trial by jury or judge or administrative
proceeding.  In addition, all claims, disputes, or causes of action under this
section, whether by you or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor joined or consolidated
with the claims of any other person or entity.  The arbitrator may not
consolidate the claims of more than one person or entity, and may not preside
over any form of representative or class proceeding.  To the extent that the
preceding sentences regarding class claims or proceedings are found to violate
applicable law or are otherwise found unenforceable, any claim(s) alleged or
brought on behalf of a class shall proceed in a court of law rather than by
arbitration.  This paragraph shall not apply to any action or claim that cannot
be subject to mandatory arbitration as a matter of law, including, without
limitation, claims brought pursuant to the California Private Attorneys General
Act of 2004, as amended, to the extent such claims are not permitted by
applicable law to be submitted to mandatory arbitration (collectively, the
“Excluded Claims”).  In the event you intend to bring multiple claims, including
one of the Excluded Claims listed above, the Excluded Claims may be publicly
filed with a court, while any other claims will remain subject to mandatory
arbitration. You will have the right to be represented by legal counsel at any
arbitration proceeding. Questions of whether a claim is subject to arbitration
under this agreement shall be decided by the arbitrator.  Likewise, procedural
questions which grow out of the dispute and bear on the final disposition are
also matters for the arbitrator.  The arbitrator shall: (a) have the authority
to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written statement
signed by the arbitrator regarding the disposition of each claim and the relief,
if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
arbitrator shall be authorized to award all relief that you or the Company would
be entitled to seek in a court of law.  The Company shall pay all JAMS
arbitration fees in excess of the administrative fees that you would be required
to pay if the dispute were decided in a court of law. Nothing in this Agreement
is intended to prevent either you or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration.  Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.

14.Miscellaneous.  This Agreement, together with its exhibits and any
documentation related to your equity interests, forms the complete and exclusive
statement of your employment

 

--------------------------------------------------------------------------------

 

agreement with the Company. It supersedes any other agreements or promises made
to you by anyone, whether oral or written. Except for terms reserved to the
Company’s discretion, no term or provision of this Agreement may be amended
waived, released, discharged or modified except in writing, signed by you and an
authorized officer of the Company.  This Agreement will be governed by the laws
of California.  If any provision of this Agreement is determined to be invalid
or unenforceable, in whole or in part, this determination shall not affect any
other provision of this offer letter agreement and the provision in question
shall be modified so as to be rendered enforceable in a manner consistent with
the intent of the parties insofar as possible under applicable law.  This
Agreement may be delivered and executed via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, Uniform Electronic Transactions Act or other applicable law) or
other transmission method and shall be deemed to have been duly and validly
delivered and executed and be valid and effective for all purposes.  

If you are in agreement with the terms set forth above, please sign below and
return the signed Agreement.

Sincerely,

 

/s/ Brian Wong

 

 

Brian Wong, CEO

 

 

 

 

 

Understood and Accepted:

 

 

 

 

 

 

 

 

/s/ Karen Lam

 

July 10, 2019

Karen Lam

 

Date

 

 

 

 

 

 

 

 